                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )
                                                  )             No. 6:19-CR-34-REW
 v.                                               )
                                                  )
 JESSICA CURRY,                                   )                     ORDER
                                                  )
        Defendant.                                )

                                        *** *** *** ***

       This matter is before the Court on the Recommended Disposition (DE 26) of United States

Magistrate Judge Hanly A. Ingram, addressing Defendant Jessica Curry’s guilty plea as to Counts

One and Two of the Indictment (DE 1). DE 25 (Minutes). Defendant appeared before Judge Ingram

on October 30, 2019. Id. After consenting to plead before a United States Magistrate Judge (DE

28) and engaging in the full colloquy required by Rule 11, she proceeded to plead guilty. DE 26.

Judge Ingram found Defendant competent to plead and that Defendant did so in a knowing and

voluntary fashion; he further found that an adequate factual basis supported the plea as to each

essential element of the charged offenses. Id. Accordingly, Judge Ingram recommended that the

Court accept Defendant’s plea and adjudge her guilty of the offenses charged in Counts One and

Two of the Indictment. Id.

       Defendant had three days within which to object to Judge Ingram’s recommendation, and

she has not done so. Nor has the United States objected. While this Court reviews de novo those

portions of a Recommended Disposition to which a party objects, see 28 U.S.C. § 636(b)(1), it is

not required to “review . . . a magistrate[] [judge’s] factual or legal conclusions, under a de novo

or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106 S. Ct.

                                                 1
466, 472 (1985). When the parties do not object to the Magistrate Judge’s recommended

disposition, they waive any right to review. See Fed. R. Crim. P. 59(b); United States v. White, 874

F.3d 490, 495 (6th Cir. 2017) (“When a party . . . fails to lodge a specific objection to a particular

aspect of a magistrate judge’s report and recommendation, we consider that issue forfeited on

appeal.”); see also United States v. Branch, 537 F.3d 582, 587 (6th Cir. 2008) (noting that “[t]he

law in this Circuit is clear” that a party who fails to object to a magistrate judge’s recommendation

forfeits his right to appeal its adoption).

        The Court thus ADOPTS the Recommended Disposition (DE 26), accepts the plea, and

ADJUDGES Jessica Curry guilty of the offenses charged in Counts One and Two of the

Indictment. An Order scheduling sentencing follows.

        The Court’s plea acceptance, resulting in a conviction on two presumption counts under

§ 3143(a), mandates custody. Defendant shall report to the U.S. Marshals Service at the London

Courthouse by 10:30 a.m. on November 12, 2019.

        This the 5th day of November, 2019.




                                                  2
